The Chancellor.
The defendants may plead to one part of the bill, and answer to another part; but these defences must clearly refer to separate and distinct parts of the bill. If the defendants have answered to any part of the bill to which they have pleaded, the answer overrules the pleai Mit. PL, 319, 320. (1)
The plea in this case, extends to all the discovery, and nearly all the relief prayed. In fact, the plea and answer appear to apply to the same parts of, and each to nearly the whole bill; the answer overrules the plea.
Plea overruled.

 See James vs. Sadgrove, 1 Sim. & Stu., 4, 1 Cond. Eq. Ch. Rep., 3; Morrison vs. Turnour, 18 Ves., 175; Bowas vs. Carter, 4 Ves., 91; Bayley vs. Adams, 6 Ves., 586; Watkins vs. Stone, 2 Sim. & Stu., 560; 1 Cond. Eq. Ch. Rep., 588.